Citation Nr: 1125377	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-48 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Whether the reduction of the Veteran's disability compensation payment to the 10 percent rate, effective January 1, 2009, was proper.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1979 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The issues of entitlement to an increased disability rating for bilateral hearing loss disability and of entitlement to an increases apportionment of disability compensation for the Veteran's minor daughter have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss disability, rated as 40 percent disabling, and tinnitus, rated as 10 percent disabling, for a combined disability rating of 50 percent.  

2.  In May 1998, the Veteran was incarcerated for conviction of a felony and is not eligible for release until December 2059.  


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation to 10 percent due to incarceration for a felony conviction was proper.  38 U.S.C.A. §§ 1114 (a), 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

However, 38 C.F.R. § 3.665 (a) requires VA to notify the Veteran that his benefits are subject to reduction due to his incarceration, of the rights of the Veteran's dependents to an apportionment while the Veteran is incarcerated, and the conditions under which payments to the Veteran may be resumed upon release from incarceration.  The Board notes that the Veteran was sent a letter in May 2004 informing him of the proposed reduction of benefits.  However, the letter did not inform the Veteran and his dependents of their right to an apportionment.  However, a review of the record shows that the Veteran's minor daughter is in receipt of an apportionment.  Therefore, the Board finds that the Veteran did have knowledge of this benefit and so the failure to inform him of such is no more than harmless error and is not prejudicial.  

Legal Criteria

Under applicable regulation, there is a limitation on payment of compensation to persons incarcerated for conviction of a felony.  The law provides, in relevant part, that any person who is entitled to compensation who is incarcerated in a state penal institution for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  In the case of a Veteran with service-connected disability rated at 20 percent or more, he shall not be paid an amount in excess of the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  If the Veteran is rated at less than 20 percent, then the Veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(a), (d).

Analysis

The Veteran has not disputed that he was convicted of a felony in May 1998 and that the conviction will cause him to be incarcerated until on or about December [redacted], 2059.  Additionally, the Veteran does not dispute that his circumstances have met the criteria for reduction of benefits due to incarceration.  A review of the record shows that the Veteran is properly in receipt of disability compensation payment at the level of 10 percent, as required by 38 U.S.C.A. § 1114 (a).  These facts are not in dispute.  Therefore, his claim for payment of disability compensation in excess of the 10 percent rate while incarcerated must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







(CONTINUED ON NEXT PAGE) 
ORDER

The Board having determined that the reduction of the Veteran's disability compensation payment to the 10 percent rate, effective January 1, 2009, was proper, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


